Title: To Thomas Jefferson from Arthur Campbell, 12 February 1781
From: Campbell, Arthur
To: Jefferson, Thomas



Sir
Washington Febr. 12th. 1781

Late dispatches from General Greene and various Letters from Officers in Carolinia entreats the aid of the Mountain Militia, and I have taken the liberty once more to order them out notwithstanding their circumstances ill suits such a tour now. Matters yet unsettled with the Cherokees, and the Northwards already begun to annoy us; but altho, we have these, and other difficulties to combat with, I believe the County will turn out with its usual ardor. Why cannot the eastern Militia act in the same manner. Surely they have the most property to fight for. In truth, Sir, it wounds our feelings to learn, that the safety of our Country cannot be trusted to the natural defence thereof.
I am Sir your Obedient Servant,

Arthur Campbell

